DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on May 9, 2022, with respect to objections to claims 2, 4, 13, and 15 have been considered and are persuasive. Objections to claims 2, 4, 13, and 15 have been withdrawn, with the exceptions noted below.
3. 	Applicant's arguments regarding rejection of claims 1-18, 20, and 22 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Fu ‘842 (US 2019/0363842) and Jung ‘503 (US 2021/0368503) do not disclose “wherein the feedback timing is determined using the RRC signal, and wherein the SPS PDSCH transmission has no corresponding Physical Downlink Channel (“PDCCH”) transmission to indicate the feedback timing” (See Remarks, page 12, lines 24-27, page 13, para 5).
First, applicant argues that Jung ‘503 discloses that DCI includes HARQ timing indication, rather than determining HARQ-ACK feedback timing for SPS PDSCH using an RRC signal (See Remarks, page 13, para 2).
Examiner respectfully disagrees. Examiner notes that Jung ‘503 teaches “the feedback timing is determined using the RRC signal” (Table 1, para 56, 58, and 61; HARQ feedback timing is a parameter that is notified using at least one of RRC signaling, MAC CE, and PDCCH; thus, in one possible scenario, HARQ feedback timing is determined using RRC signaling).
	Second, applicant argues that the combination of Fu ‘842 and Jung ‘503 teaches indicating HARQ-ACK feedback timing for SPS PDSCH by transmitting DCI for the SPS PDSCH, which teaches away from determining the feedback timing for the SPS PDSCH transmission using the RRC signal (See Remarks, page 13, para 4). 
Examiner respectfully disagrees. Examiner notes that Fu ‘842 discloses “HARQ-ACK feedback indicating whether the SPS PDSCH transmission was successfully received” (para 17; HARQ timing indication defines a first slot in which the HARQ for the SPS PDCCH is transmitted, relative to the time slot in which the SPS PDCCH is transmitted; although the reference does not explicitly disclose the HARQ-ACK feedback indicating whether the SPS PDSCH transmission was successfully received, it is obvious to one of ordinary skill in the art that the HARQ-ACK feedback indicates whether the corresponding SPS PDCCH is received successfully, because the purpose of a HARQ is to acknowledge successful transmission of a corresponding signal), and that Jung ‘503 teaches “the feedback timing is determined using the RRC signal” (Table 1, para 56, 58, and 61; HARQ feedback timing is a parameter that is notified using at least one of RRC signaling, MAC CE, and PDCCH; thus, in one possible scenario, HARQ feedback timing is determined using RRC signaling).
Third, applicant argues that Fu ‘842 and Jung ‘503 do not teach that the SPS PDSCH transmission has no corresponding Physical Downlink Channel (“PDCCH”) transmission to indicate the feedback timing (See Remarks, page 13, para 5). 
Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty, particularly with respect to “the SPS PDSCH transmission has no corresponding Physical Downlink Channel (“PDCCH”) transmission to indicate the feedback timing,” which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Examiner notes that Shimezawa ‘976 (US 2020/0021976) teaches “wherein the SPS PDSCH transmission has no corresponding Physical Downlink Channel (“PDCCH”) transmission to indicate the feedback timing” (para 199 and 222; timing for HARQ feedback for a received PDSCH is notified by RRC signaling and/or PDCCH signaling; thus, in one of three possible scenarios, timing for HARQ feedback for the received PDSCH is notified by RRC signaling and not PDCCH signaling).
B. § 103 rejection of claim 12
Regarding claim 12, as amended, applicant argues the claim is allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claim 12.
C. § 103 rejection of claims 2-11, 13-18, 20, and 22
Regarding claims 2-11, 13-18, 20, and 22, applicant argues the claims are allowable by virtue of their dependencies from amended claims 1 and 12. Relevant limitations claimed in amended claims 1 and 12 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2-11, 13-18, 20, and 22.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 11-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fu ‘842 (US 2019/0363842, “Fu ‘842”), in view of Jung ‘503 (US 2021/0368503, “Jung ‘503”), and further in view of Shimezawa ‘976 (US 2020/0021976, “Shimezawa ‘976”).
Regarding claims 1 and 12, Fu ‘842 discloses an apparatus (FIG. 1; item 120) comprising:
a receiver (FIG. 3, para 88-89; item 310);
a processor (FIG. 3, para 88 and 93; item 330) that determines a feedback timing for a semi-persistent scheduling (“SPS”) physical downlink shared channel (“PDSCH”) transmission (FIG. 3, para 8-9 and 93; processor performs functions of a terminal, including determining HARQ-ACK timing for a SPS PDSCH, according to information sent from a base station); and
a transmitter (FIG. 3, para 88-89; item 310) that transmits hybrid automatic repeat request acknowledgement (“HARQ-ACK”) feedback to the base unit in a first slot defined by the feedback timing (para 17; HARQ timing indication defines a first slot in which the HARQ for the SPS PDCCH is transmitted, relative to the time slot in which the SPS PDCCH is transmitted), 
the HARQ-ACK feedback indicating whether the SPS PDSCH transmission was successfully received (para 17; HARQ timing indication defines a first slot in which the HARQ for the SPS PDCCH is transmitted, relative to the time slot in which the SPS PDCCH is transmitted; although the reference does not explicitly disclose the HARQ-ACK feedback indicating whether the SPS PDSCH transmission was successfully received, it is obvious to one of ordinary skill in the art that the HARQ-ACK feedback indicates whether the corresponding SPS PDCCH is received successfully, because the purpose of a HARQ is to acknowledge successful transmission of a corresponding signal).
Although Fu ‘842 discloses a receiver, Fu ‘842 does not specifically disclose a receiver that receives a radio resource control (“RRC”) signal from a base unit. Further, Fu ‘842 does not specifically disclose where the feedback timing is determined using the RRC signal.
Jung ‘503 teaches a receiver (FIG. 15, para 173; item 1523) that receives a radio resource control (“RRC”) signal from a base unit (Table 1, para 56, 58, and 61; downlink control information (DCI) includes HARQ timing indication, transmitted in RRC signaling);
where the feedback timing is determined using the RRC signal (Table 1, para 56, 58, and 61; HARQ feedback timing is a parameter that is notified using at least one of RRC signaling, MAC CE, and PDCCH; thus, in one possible scenario, HARQ feedback timing is determined using RRC signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fu ‘842’s apparatus that determines feedback timing for a SPS PDSCH transmission, to include Jung ‘503’s DCI that includes HARQ timing indication, transmitted in RRC signaling. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
However, Fu ‘842 in combination with Jung ‘503 does not specifically disclose wherein the SPS PDSCH transmission has no corresponding Physical Downlink Channel (“PDCCH”) transmission to indicate the feedback timing.
Shimezawa ‘976 teaches wherein the SPS PDSCH transmission has no corresponding Physical Downlink Channel (“PDCCH”) transmission to indicate the feedback timing (para 199 and 222; timing for HARQ feedback for a received PDSCH is notified by RRC signaling and/or PDCCH signaling; thus, in one of three possible scenarios, timing for HARQ feedback for the received PDSCH is notified by RRC signaling and not PDCCH signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842 and Jung ‘503, to include Shimezawa ‘976’s timing for HARQ feedback for a received PDSCH that is notified by RRC signaling and not PDCCH signaling. The motivation for doing so would have been to provide a technology for implementing reliability improvement and low delay for notification of response information, to implement ultra reliable and low latency communications (URLLC) (Shimezawa ‘976, para 3 and 6).
Regarding claims 2 and 13, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
Further, Fu ‘842 teaches the HARQ-ACK feedback for the downlink slot set corresponds to all downlink transmissions in the downlink slot set and is transmitted in one uplink control information (“UCI”) (FIGS. 5 and 8, para 9-10 and 101-102, Table 1; downlink data is transmitted in subframes, consisting of slots; HARQ-ACK feedback, corresponding to a downlink data subframe, is transmitted in UCI; thus, HARQ-ACK feedback for a set of downlink slots is transmitted in the UCI),
wherein determining the feedback timing for the SPS PDSCH transmission comprises the processor: identifying a downlink slot set to which the SPS PDSCH transmission belongs (FIGS. 5 and 8, para 9-10 and 101-102, Table 1; downlink data is transmitted in subframes, consisting of slots; HARQ-ACK feedback is transmitted, corresponding to a downlink data subframe; thus, the downlink data subframe, consisting of a set of slots, and to which the HARQ-ACK feedback corresponds, is identified); and
receiving a feedback timing indication for a dynamically scheduled PDSCH transmission in the same downlink slot set as the SPS PDSCH transmission (para 21-24; HARQ feedback timing is received, where the HARQ feedback corresponds to a dynamically scheduled PDSCH and SPS PDSCH, where both the dynamically scheduled PDSCH and SPS PDSCH are transmitted in the same downlink slot n); and
determining the first slot based on the feedback timing indication (para 17; HARQ timing information indicates a first slot in which the HARQ for the SPS PDCCH is transmitted).
Furthermore, Jung ‘503 teaches wherein the RRC signal defines a downlink slot set having a set size and a slot offset (FIG. 8, Table 1, para 18, 54-56, 58, 66, and 77; downlink data is received in aggregated slots; RRC signaling defines a “spanned slot duration” as a number of slots in a set of aggregated downlink data slots, and defines the slot aggregation structure; the aggregated data slots have a “spanned slot duration” and a “starting slot index”), 
wherein the downlink slot set comprises multiple downlink slots (FIG. 8, Table 1, para 18, 54-56, 58, 66, and 77; downlink data is received in aggregated slots; RRC signaling defines a “spanned slot duration” as a number of slots in a set of aggregated downlink data slots); and 
receiving a feedback timing indication from a physical downlink control channel (“PDCCH”) (Table 1, para 58 and 61; HARQ timing is received via a PDCCH).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to further include Jung ‘503’s HARQ timing that is received via a PDCCH. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
Regarding claims 3 and 14, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 discloses all the limitations with respect to claims 2 and 13, respectively, as outlined above.
Further, Fu ‘842 teaches wherein the HARQ-ACK feedback contains feedback for all PDSCHs in the downlink slot set (FIGS. 5 and 8, para 9-10 and 101-102, Table 1; downlink data is transmitted in subframes, consisting of slots; HARQ-ACK feedback, corresponding to a downlink data subframe, is transmitted in UCI; thus, HARQ-ACK feedback for a set of downlink slots is transmitted in the UCI).
Regarding claims 11 and 22, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
Further, Fu ‘842 teaches the feedback timing for the SPS PDSCH transmission (para 8-9; HARQ-ACK timing for a SPS PDSCH is determined according to information sent from a base station).
Furthermore, Jung ‘503 teaches wherein the RRC signal includes the feedback timing (Table 1, para 56, 58, and 61; downlink control information (DCI) includes HARQ timing indication, transmitted in RRC signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to further include Jung ‘503’s DCI that includes HARQ timing indication, transmitted in RRC signaling. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
6.	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fu ‘842, further in view of Jung ‘503, further in view of Shimezawa ‘976, further in view of Yang ‘462 (US 2016/0150462, “Yang ‘462”), further in view of Papasakellariou ‘843 (US 2018/0019843, “Papasakellariou ‘843”), and further in view of Chen ‘137 (US 2014/0086137, “Chen ‘137”).
Regarding claims 4 and 15, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
	Further, Fu ‘842 teaches wherein determining the feedback timing for the SPS PDSCH transmission comprises the processor: receiving a feedback timing indication for a dynamically scheduled PDSCH transmission (para 21-24; HARQ feedback timing is received, where the HARQ feedback corresponds to a dynamically scheduled PDSCH); and
the HARQ-ACK feedback for the downlink slot set corresponds to all downlink transmissions in the downlink slot set and is transmitted in one uplink control information (“UCI”) (FIGS. 5 and 8, para 9-10 and 101-102, Table 1; downlink data is transmitted in subframes, consisting of slots; HARQ-ACK feedback, corresponding to a downlink data subframe, is transmitted in UCI; thus, HARQ-ACK feedback for a set of downlink slots is transmitted in the UCI); and
determining the first slot based on the feedback timing indication (para 17; HARQ timing information indicates a first slot in which the HARQ for the SPS PDCCH is transmitted).
Furthermore, Jung ‘503 teaches receiving a feedback timing indication from a physical downlink control channel (“PDCCH”) transmission (Table 1, para 58 and 61; HARQ timing is received via a PDCCH);
wherein the downlink slot set comprises multiple downlink slots (FIG. 8, Table 1, para 18, 54-56, 58, 66, and 77; downlink data is received in aggregated slots; RRC signaling defines a “spanned slot duration” as a number of slots in a set of aggregated downlink data slots).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to further include Jung ‘503’s HARQ timing that is received via a PDCCH. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
However, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 does not specifically disclose wherein the RRC signal defines a time-domain location of the SPS PDSCH.
Yang ‘462 teaches wherein the RRC signal defines a time-domain location of the SPS PDSCH (para 92-93 and 131; in a system with SPS, RRC signaling configures PDSCH in time domain).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to include Yang ‘462’s RRC signaling configures PDSCH in time domain in a system with SPS. The motivation for doing so would have been to provide a method for transmitting and processing a signal, and a method for signaling, for machine type communication (Yang ‘462, para 3).
However, Fu ‘842 in combination with Jung ‘503, Shimezawa ‘976, and Yang ‘462 does not specifically disclose teaches receiving a downlink assignment index (“DAI”); identifying a downlink slot set for the SPS PDSCH from the DAI.
Papasakellariou ‘843 teaches receiving a downlink assignment index (“DAI”) (para 117-118; UE receives a DAI field);
identifying a downlink slot set for the SPS PDSCH from the DAI (para 117-118; UE receives a DAI, where the DAI field indicates DL DCI formats scheduling PDSCH transmissions in a set of slots).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, Shimezawa ‘976, and Yang ‘462, to include Papasakellariou ‘843’s UE receives a DAI field. The motivation for doing so would have been to enable multiplexing for PDCCH transmissions over a system bandwidth to UEs with different bandwidth reception capabilities (Papasakellariou ‘843, para 4).
Although Fu ‘842 in combination with Jung ‘503, Shimezawa ‘976, Yang ‘462, and Papasakellariou ‘843 disclose receiving a downlink assignment index (“DAI”) and a feedback timing indication from a physical downlink control channel (‘PDCCH”) transmission for a dynamically scheduled PDSCH transmission, Fu ‘842 in combination with Jung ‘503, Shimezawa ‘976, Yang ‘462, and Papasakellariou ‘843 do not specifically disclose receiving a feedback for a dynamically scheduled PDSCH transmission located adjacent to the SPS PDSCH in the time domain.
Chen ‘137 teaches receiving a feedback for a dynamically scheduled PDSCH transmission located adjacent to the SPS PDSCH in the time domain (para 104-107; when UE cannot decode SPS PDSCH, it sends a NACK feedback to the eNB; the subsequent PDSCH transmission by the eNB is a dynamically scheduled PDSCH).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, Shimezawa ‘976, Yang ‘462, and Papasakellariou ‘843, to include Chen ‘137’s PDSCH transmission subsequent to a SPS PDSCH that is a dynamically scheduled PDSCH. The motivation for doing so would have been to address the problem of SPS transmission that cannot be implemented in a MBSFN subframe (Chen ‘137, para 25).
7.	Claims 5, 7-10, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu ‘842, further in view of Jung ‘503, further in view of Shimezawa ‘976, and further in view of Dinan ‘073 (US 2018/0049073, “Dinan ‘073”).
Regarding claims 5 and 16, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
Further, Fu ‘842 teaches feedback timing for the SPS PDSCH transmission (para 8-9; determining HARQ-ACK timing for a SPS PDSCH).
Furthermore, Jung ‘503 teaches wherein the group-common PDCCH indicates the feedback timing (Table 1, para 58 and 61; HARQ timing is received via a group-common PDCCH).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to further include Jung ‘503’s HARQ timing that is received via a group-common PDCCH. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
Moreover, Shimezawa ‘976 teaches wherein the RRC signal defines a SPS radio network temporary identifier (“SPS-RNTI”) (para 185; information regarding SPS indicated by RRC signaling includes an SPS C-RNTI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to further include Shimezawa ‘976’s information regarding SPS indicated by RRC signaling that includes an SPS C-RNTI. The motivation for doing so would have been to provide a technology for implementing reliability improvement and low delay for notification of response information, to implement ultra reliable and low latency communications (URLLC) (Shimezawa ‘976, para 3 and 6).
However, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 does not specifically disclose wherein determining the feedback timing for the SPS PDSCH transmission comprises the processor: detecting a group-common physical downlink control channel (“PDCCH”) transmission using the SPS-RNTI.
Dinan ‘073 teaches wherein determining the feedback timing for the SPS PDSCH transmission comprises the processor: detecting a group-common physical downlink control channel (“PDCCH”) transmission using the SPS-RNTI (para 267; eNB transmits PDCCH with a group RNTI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to include Dinan ‘073’s eNB that transmits PDCCH with a group RNTI. The motivation for doing so would have been to address the need to support multiple SPS configurations for a UE that supports V2X (Dinan ‘073, para 166).
Regarding claims 7 and 18, Fu ‘842 in combination with Jung ‘503, Shimezawa ‘976, and Dinan ‘073 discloses all the limitations with respect to claims 5 and 16, respectively, as outlined above.
Further, Jung ‘503 teaches wherein the feedback timing for the SPS PDSCH transmission is included in a portion of the group-common PDCCH used to indicate slot format (Table 1, para 58 and 61; HARQ timing and slot structure information are received via a group-common PDCCH).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, Shimezawa ‘976, and Dinan ‘073, to further include Jung ‘503’s HARQ timing and slot structure information that are received via a group-common PDCCH. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
Regarding claim 8, Fu ‘842 in combination with Jung ‘503, Shimezawa ‘976, and Dinan ‘073 discloses all the limitations with respect to claims 5, as outlined above.
Further, Jung ‘503 teaches UE monitoring the feedback timing in the group-common PDCCH (Table 1, para 58 and 61; UE receives HARQ timing via the group-common PDCCH).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, Shimezawa ‘976, and Dinan ‘073, to further include Jung ‘503’s UE that receives HARQ timing via the group-common PDCCH. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
Furthermore, Dinan ‘073 teaches wherein the RRC signal further configures a user equipment (“UE”) specific field index for UE (para 167 and 180; RRC signal configures UE-specific SPS configuration parameters).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, Shimezawa ‘976, and Dinan ‘073, to further include Dinan ‘073’s RRC signal that configures UE-specific SPS configuration parameters. The motivation for doing so would have been to address the need to support multiple SPS configurations for a UE that supports V2X (Dinan ‘073, para 166).
Regarding claims 9 and 20, Fu ‘842 in combination with Jung ‘503, Shimezawa ‘976, and Dinan ‘073 discloses all the limitations with respect to claims 5 and 16, respectively, as outlined above.
Further, Jung ‘503 teaches wherein the group-common PDCCH indicates the feedback timing from a set of values which is configured by RRC signaling (Table 1, para 58 and 61; a HARQ timing value is received via a group-common PDCCH; a set of values of HARQ timing is configured by RRC signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, Shimezawa ‘976, and Dinan ‘073, to further include Jung ‘503’s HARQ timing value is received via a group-common PDCCH, and a set of values of HARQ timing is configured by RRC signaling. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
Regarding claim 10, Fu ‘842 in combination with Jung ‘503, Shimezawa ‘976, and Dinan ‘073 discloses all the limitations with respect to claims 5, as outlined above.
Further, Jung ‘503 teaches wherein the group-common PDCCH indicates the feedback timing from a predefined value set (Table 1, para 58 and 61; a HARQ timing value is received via a group-common PDCCH; a set of values of HARQ timing is configured by RRC signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, Shimezawa ‘976, and Dinan ‘073, to further include Jung ‘503’s HARQ timing value is received via a group-common PDCCH, and a set of values of HARQ timing is configured by RRC signaling. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
8.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fu ‘842, further in view of Jung ‘503, further in view of Shimezawa ‘976, further in view of Dinan ‘073, and further in view of Fu ‘260 (US 2020/0037260, “Fu ‘260”).
Regarding claims 6 and 17, Fu ‘842 in combination with Jung ‘503, Shimezawa ‘976, and Dinan ‘073 discloses all the limitations with respect to claims 5 and 16, respectively, as outlined above.
However, Fu ‘842 in combination with Jung ‘503, Shimezawa ‘976, and Dinan ‘073 does not specifically disclose wherein the feedback timing for the SPS PDSCH transmission is included in a portion of the group-common PDCCH used to indicate uplink power adjustment.
Fu ‘260 teaches wherein the feedback timing for the SPS PDSCH transmission is included in a portion of the group-common PDCCH used to indicate uplink power adjustment (para 21, 380, 423; HARQ feedback timing information of a group-common DCI and a transmission power control (TPC) command, indicating uplink power adjustment, are both included in a group-common DCI in the PDCCH).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, Shimezawa ‘976, and Dinan ‘073, to include Fu ‘260’s HARQ feedback timing information of a group-common DCI and a transmission power control (TPC) command, indicating uplink power adjustment, that are both included in the of a group-common DCI in the PDCCH. The motivation for doing so would have been to address the problem of reporting CSI when the active bandwidth part (BWP) of multiple BWPs may be changed at a different time moment (Fu ‘260, para 39).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474